AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!
                                                                                                                                                      cl~
                                                                                                                                                       ·



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)



                     Miguel Segura-Espinoza                                      Case Number: 3:19-cr-3612

                                                                                 Grant L
                                                                                 Defendant's


REGISTRATION NO. 88621298
                                                                                                          SEP 1 3 2019
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Misdemeanor Information
 D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                              Count Number{s)
8:1325                             IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                           1
                                   (Misdemeanor)

 D The defendant has been found not guilty on count( s)
                                                                          -------------------
 IZI Count(s) 1 of the complaint                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED
                                                                           \),      (-}:-)
                                                                            ,'N.1 ___ ...,____,..__.c._ _ _ __
                                                                                                               days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                                                                           I
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, September 13, 2019
                                                                         Date of Imposition of Sentence

             .~                 ,?,~-
Received    1    ~}]\}JC\) \ t
              DUSM
                                                 1




Clerk's Office Copy                                                                                                            3: 19-cr-3612
